Citation Nr: 0213757	
Decision Date: 10/07/02    Archive Date: 10/10/02

DOCKET NO.  00-18 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for pulmonary 
sarcoidosis, currently evaluated as 60 percent disabling.

2.  Entitlement to an increased rating for postoperative 
residuals, medial meniscectomy with excision of suprapatellar 
plica and degenerative joint disease, right knee, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for fibroid uterus 
with cervical dysplasia, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran retired in November 1990, after 20 years of 
active military service.

This matter is before the Board of Veterans' Appeals (Board) 
from a June 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied the claims.

The record reflects that the veteran initially requested a 
personal hearing before a Member of the Board in conjunction 
with her appeal.  However, that request was withdrawn in 
November 2000.  38 C.F.R. § 20.704(e) (2001).

An RO decision during this appeal, entered in January 2002, 
granted the veteran's claim for a total (100 percent) 
compensation rating based on individual unemployability, 
effective from August 16, 2001.


FINDINGS OF FACT

1.  All reasonable development and notification to the 
veteran necessary for the disposition of the instant case has 
been completed.  

2.  The veteran's sarcoidosis is not manifest by cor 
pulmonale or cardiac involvement with congestive heart 
failure or progressive pulmonary disease with fever, night 
sweats, and weight loss despite treatment; nor post medicated 
FEV-1 less than 40 percent predicted, nor post-medicated FEV-
1/FVC less than 40 percent, nor post-medicated DLCO (SB) of 
less than 40 percent predicted, nor a maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation), nor right ventricular 
hypertrophy, nor pulmonary hypertension (shown by Echo or 
cardiac catheterization), nor episode(s) of acute respiratory 
failure, or a necessity for outpatient oxygen therapy.

3.  The veteran's service-connected right knee disability is 
manifest by arthritis with pain and limited motion, but it is 
not manifested by flexion limited to less than 45 degrees or 
extension limited to more than 10 degrees, nor is there 
objective medical evidence to show that it is productive of 
any  instability or subluxation.

4.  The veteran's fibroid uterus with cervical dysplasia 
symptoms are not entirely controlled with continuous 
treatment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for 
sarcoidosis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.97, Diagnostic Codes 6600, 6846 (2001); 66 Fed. Reg. 
45,620-45,632 (August 29, 2001) (codified as amended at 
38 C.F.R. § 3.159); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

2.  The criteria for a rating in excess of 10 percent for 
postoperative residuals, medial meniscectomy with excision of 
suprapatellar plica and degenerative joint disease, right 
knee, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.31, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257 (2001); 
VAOPGCPREC 23-97 and 9-98; 66 Fed. Reg. 45,620-45,632 (August 
29, 2001) (codified as amended at 38 C.F.R. § 3.159); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

3.  The criteria for a 30 percent rating for fibroid uterus 
with cervical dysplasia are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.116, Diagnostic Code 7613 (2001); 66 Fed. Reg. 
45,620-45,632 (August 29, 2001) (codified as amended at 
38 C.F.R. § 3.159); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO advised the veteran of the 
evidence necessary to substantiate her claims, including the 
applicable criteria for higher disability ratings, by various 
documents such as the July 2000 Statement of the Case and the 
February 2002 Supplemental Statement of the Case.  The record 
also indicates that the RO requested that the veteran 
identify any medical care provider who treated her for the 
disabilities that are the subject of this appeal, and 
subsequently obtained records from all sources identified by 
the veteran.  As such, the veteran was kept apprised of what 
she must show to prevail in these claims, what information 
and evidence she was responsible for, and what evidence VA 
must secure.  Therefore, there is no further duty to notify.  
See Generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Further, the Board notes that the RO accorded the 
veteran multiple examinations in relation to these claims, 
and she has not indicated that any of the disabilities have 
increased in severity since the last examination.  Also, as 
indicated above, the veteran has not identified any pertinent 
evidence that is not of record.  Thus, the Board finds that 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled, to include the revised regulatory 
provisions of 38 C.F.R. § 3.159.  No additional assistance or 
notification to the veteran is required based on the facts of 
the instant case.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

I.  Sarcoidosis

Background.  Service connection was established for pulmonary 
sarcoidosis by a May 1991 rating decision, effective December 
1, 1990.  An initial rating of 30 percent was assigned, which 
was subsequently increased to 60 percent by a September 1995 
rating decision.

The veteran initiated her current increased rating claim in 
September 1998.  Various VA and private medical records were 
subsequently added to the file which cover a period from 1992 
to 2001.  Among other things, these records reflect treatment 
and evaluation for sarcoidosis on numerous occasions.

A June 1998 private medical record noted that the veteran was 
seen for the first time in nearly a year, and that she was 
still having difficulties with intermittent shortness of 
breath, as well as intermittent chest discomfort.  Review of 
systems showed breathing to be fairly stable, with no 
arthralgias or skin rash.  Examination of the lungs revealed 
a mild wheeze heard at both spaces.  It was also noted that 
spirometry showed ongoing restriction.  Assessment was 
sarcoidosis, with significant pulmonary involvement.

A November 1998 private medical record noted that the 
veteran's energy level was not as good as it had been; that 
she complained of occasional aches and pains; was short of 
breath on exertion; but had no fevers, chills, or sweats.  On 
examination, the lungs had a few crackles heard at the bases.  
The heart was regular, and there was no organomegaly.  
Assessment was sarcoidosis.

The veteran underwent a VA general medical examination and a 
VA pulmonary function test in December 1998.

At the VA general medical examination, the veteran reported 
that her pulmonary symptoms had progressed in severity; that 
she had a chronic cough, intermittently productive; she had 
progressive exertional dyspnea with one flight of stairs; 
that a steroid trial failed in 1989 because of side effects; 
that ultrasounds showed enlarged adrenal and pancreatic 
glands, and she had been diagnosed with pancreatitis; that 
her sarcoidosis was systemic; that she had rashes, 
progressive poor vision, as well as generalized pain, 
malaise, and fatigue.  On examination, she was found to be 
chronically ill appearing, alert and cooperative, in no acute 
distress.  Examination of her lungs showed inspiratory 
rhonchi.  Impressions following examination included 
sarcoidosis, a systemic disease, with granulomatous 
inflammation of the lungs.  

At the VA pulmonary function test, both FVC and FEV-1 were 
found to be 55 percent of predicted, pre-medication.  FEV-
1/FVC was found to be 83 percent, pre-medicated.  DLCO was 
apparently 35 percent of predicted, pre-medication.  No post-
medicated results appear to have been taken.

A January 1999 VA chest X-ray revealed fibronodular 
infiltrate changes involving both upper lung fields appearing 
unchanged from the previous study in April 1998.  In 
addition, there was some tracheal deviation to the right side 
as previously noted.  Lungs elsewhere appeared free of active 
pulmonary infiltration or consolidation.  Visualized cardiac 
silhouette did not appear enlarged.  Additionally, there was 
intact bony thorax.  It was also stated that, allowing for 
technique, there were no significant interval chest findings 
observed when compared with the previous April 1998 study. 
Private medical records from April 1999 note, in part, that 
the veteran had some increased shortness of breath associated 
with anemia, and that the medications she had been given for 
her sarcoidosis had not been beneficial.  Her lungs were 
found to be clear on examination, while her heart was found 
to be regular.

Subsequent records from September 1999 note that the veteran 
reported problems with ongoing shortness of breath, worse on 
exertion.  In addition, it was noted that the inhaler given 
to her a week earlier had not helped, and she was not sure if 
the medication Singulair had been beneficial.  Nevertheless, 
it was noted that she was not wheezing.  Her lungs had a few 
crackles in the bases on examination.  The heart had regular 
rhythm.  Further, it was noted that spirometry showed minimal 
restriction, but that there might be some mild associated 
obstruction.  Flow volume loop was without evidence of upper 
airway obstruction.

In October 1999, it was noted that the veteran was not doing 
as well as she would like; that she had problems with 
intermittent shortness of breath, arthralgias; some fatigue; 
but she was not sure how many of her symptoms were associated 
with her intramuscular iron use versus sarcoidosis.  She was 
not having any fevers, chills or sweats, nor headache, chest 
pain, dyspepsia.  Her lungs were found to be clear on 
examination, while her heart was regular.  

In December 1999, the veteran noted that she only took Biaxin 
for a couple of weeks, and that her sputum did clear up 
somewhat, but that she did not use it longer because of some 
nausea.  She also felt more wheezy and short of breath 
currently than she did previously.  There was no headache or 
chest pain, nor arthralgias or skin rash.  Her appetite was 
good.  On examination, her lungs had equal breath sounds, but 
there were some wheezes heard, especially at the left base.  
Heart rhythm was regular.

In January 2000, it was noted that the veteran was about the 
same; that she had shortness of breath on exertion, 
especially when walking upstairs; and that she was not having 
any inter-recurrent respiratory infections.  Review of 
systems showed no headache, chest pain, dyspepsia.  Her lungs 
had crackles at the bases, while her heart had regular 
rhythm.

In February 2000, the veteran was seen on an emergent basis, 
with complaints of pleuritic left-sided chest pain, which was 
worse with palpation of the left chest and with movement.  
She was also more short of breath.  It was noted that she 
started with a sinus infection, and was treated with sulfa 
which improved her symptoms somewhat but not totally.  She 
was not having any fevers, chills, or sweats.  Her lungs had 
equal breath sounds, with crackles at the bases.  Her heart 
was regular.  Chest X-ray showed deviation of the trachea to 
the right due to loss of volume.  Further, there were 
bilateral interstitial infiltrates - worse in the apices.

Subsequent records from March 2000 noted that the veteran 
continued to get some mild left-sided pleuritic chest pain, 
but that it was not as significant as it was.  She still had 
difficulty with shortness of breath, and that her work 
schedule made it difficult for her to take medication that 
she was having difficulty tolerating.  Nevertheless, she was 
not having any inter-recurrent respiratory infectious 
symptoms.  Her lungs had equal breath sounds on examination, 
with a few crackles heard at the bases.  Her heart had 
regular rhythm.

In June 2000, it was again noted that the veteran was not 
having any inter-recurrent respiratory infectious symptoms.  
Additionally, she had no fevers, chills or sweats, nor 
headache, chest pain, dyspepsia.  Her lungs had a few 
crackles at the bases, while her heart had regular rhythm.

Records from July 2000 note that the veteran continued to 
have numerous problems, including ongoing cough with mucus 
production.  A review of systems showed no headache or 
dyspepsia, but she did have intermittent chest discomfort 
which was not exertional.  Her lungs had equal breath sounds 
without wheeze, while her heart had regular rhythm.  In 
addition, it was noted that an EKG was done to screen for cor 
pulmonale due to her ongoing pulmonary involvement which 
showed normal sinus rhythm without acute ST-T wave changes.  
The P waves did not meet the criteria for cor pulmonale.  She 
was also noted to have weight loss.
In November 2000, it was noted that the veteran had not been 
doing well; that she continued to have problems with 
shortness of breath; had been having significant phlegm; she 
had been having night sweats; and gained several pounds in 
weight.  In addition, it was noted that she had an episode in 
September of what sounded like a possibility of amaurosis 
fugax, but that a work-up did not show any significant 
abnormality on MRI.  Her lungs had bibasilar crackles on 
examination, while her heart had regular rhythm.  Chest X-ray 
showed continued significant volume loss in the right upper 
lobe, and infiltrates seen throughout the left upper lobe.  
Significant changes were noted when compared to the prior X-
rays of February 2000.  Moreover, spirometry showed 
moderately severe airways obstruction, and there was 
decrement when compared to previous readings.  Nevertheless, 
flow volume loop was without evidence of upper airway 
obstruction.  Assessment was sarcoidosis with increasing 
broncho hyperactivity anemia.

Records from December 2000 noted that the veteran continued 
to have some shortness of breath, but had improved somewhat.  
While she continued to have difficulty with exposures to 
irritants in the air, she was not having any respiratory 
tract infection symptoms.  Her lungs had equal breath sounds, 
and her heart regular rhythm.  However, later that month she 
was treated for transient fairly severe edema in her lower 
extremities and hands, and dyspnea.  She denied any nausea 
vomiting, diarrhea, but did have some mid-sternal chest 
pressure which was fairly constant and related to her 
breathing.  Mild dyspnea was noted on exertion, with none 
noted at rest.  Her lungs were found to be diminished 
throughout with end expiratory wheezing, mid-scapular area.  
Nevertheless, her heart had regular rhythm.  Assessments were 
sarcoidosis; recently positive cariolyte stress test; recent 
dyspnea and peripheral edema; bronchitis; and ischemic heart 
disease.

Records from April 2001 reflect that the veteran was seen on 
various occasions, with complaints, in part, of dyspnea and 
edema.  The records note that her lungs were initially found 
to be diminished throughout, but with no wheezing osculated; 
then clear, with a few transient rhonchi, left hilar area, 
but clear with coughing; and finally relatively clear, with a 
few transient crackles noted in the left upper lobe 
posteriorly.  Her heart was found to have regular rhythm 
throughout this month.  Records at the end of April 2001 show 
assessments of sarcoidosis; dyspnea, improving; peripheral 
edema, resolved; and bronchitis.

In May 2001, the veteran underwent various VA medical 
examinations, including a pulmonary examination and a 
pulmonary function test.

At the VA pulmonary examination, the examiner noted that the 
veteran's claims file had been reviewed, and summarized the 
contents thereof.  The veteran indicated that she was often 
short of breath even at rest.  In her work she was able to 
stand, fold clothes, and do light work, but just did them 
slowly.  The same was true for walking, in that she could 
walk just about any distance, but must walk slowly and pace 
herself.  She avoided stairs.  Further, she noticed that 
aerosols such as perfume, construction work with dust, and 
dust from vacuuming (she wore a mask) aggravated her 
breathing.  While she was able to do her housework, she 
limited the speed and the amount she did.  Regarding 
medication for her lungs, it was noted that she was taking 
Singulair, using Pulmicort (a steroid inhaler), and Serevent.  
In addition, she had another agent she used in her small 
volume nebulizer (SVN).  She could not tolerate albuterol.

On examination, it was noted that the veteran coughed 
frequently, and showed dyspnea at rest.  The veteran was 
found to be very thin, weak appearing, and looked as if she 
were chronically ill.  Despite the tachypnea, she did not 
seem to be in any respiratory distress, and she only 
minimally used the accessory muscles of respiration.  Chest 
examination revealed limited movement of the diaphragms as 
determined by percussion.  However, the chest was clear to 
percussion.  Breath sounds were intact throughout the lung 
fields.  There were no rales, rhonchi, wheezes, or friction 
rubs.  Cardiac examination was normal.  The examiner did not 
believe there was clubbing, but there was a trace of 
pretibial edema, and it was noted that the veteran related a 
history of having a couple of episodes of edema of unknown 
cause.  Impression following examination was pulmonary 
sarcoidosis, but also a probable element of bronchial 
hyperactivity (asthma).  It was stated that was described by 
both the veteran's history, and by her pulmonary medical 
records.  Further, in a June 2001 addendum, the examiner 
stated that the chest X-ray was consistent with sarcoidosis.  
Unfortunately, the pulmonary function test was considered 
invalid secondary to coughing.

The pulmonary function test shows FVC to be 60 percent of 
predicted, post-medication, FEV-1 to be 59 percent of 
predicted, post-medication; FEV-1/FVC to be 82 percent post-
medication; and DLCO to be 52 percent pre-medication.  
However, handwritten notes confirm that this test was not 
considered valid secondary to coughing.

A June 2001 private evaluation of the veteran noted that she 
was doing fairly well, but still had significant impairment 
with ongoing shortness of breath.  It was noted that she had 
a skin biopsy which was positive for sarcoidosis.  
Nevertheless, she did not have any fevers, chills, sweats, or 
arthralgias.  She did bring up some greenish sputum in the 
morning, and had intermittent blurring of vision.  Review of 
systems showed no headache, chest pain, or dyspepsia.  Her 
lungs had equal breath sounds, while her heart had regular 
rhythm.  Chest X-ray did show ongoing scarring of the right 
and left upper lobes with volume loss on the right.  Further, 
CT scan suggested the possibility of cavitary disease.  
Assessment was sarcoidosis.  It was noted in an addendum that 
a bone density scan showed her bone densities to be within 
normal range.


Legal Criteria.  Under 38 C.F.R. § 4.97, Diagnostic Code 
6846, sarcoidosis warrants a noncompensable (zero percent) 
rating when it is manifested by chronic hilar adenopathy or 
stable lung infiltrates without symptoms or physiologic 
impairment.  The next higher evaluation of 30 percent 
requires pulmonary involvement with persistent symptoms 
requiring chronic low dose (maintenance) or intermittent 
corticosteroids.  Pulmonary involvement requiring systemic 
high dose (therapeutic) corticosteroids for control warrants 
a 60 percent evaluation.  Cor pulmonale or cardiac 
involvement with congestive heart failure or progressive 
pulmonary disease with fever, night sweats and weight loss 
despite treatment requires a 100 percent evaluation.  A Note 
following this Diagnostic Code shows that active disease or 
residuals of sarcoidosis may also be rated as chronic 
bronchitis under the provisions of Diagnostic Code 6600 and 
extra-pulmonary involvement under the specific body system 
involved.

Under 38 C.F.R. § 4.97, Diagnostic Code 6600, a 10 percent 
disability rating is warranted for chronic bronchitis for 
forced expiratory volume in 1 second of (FEV- 1) of 71 to 80 
percent predicted, or; a ratio of forced expiratory volume in 
1 second to forced vital capacity (FEV- 1/FVC) of 71 to 80 
percent, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) of 66 to 80 
percent predicted.  A 30 percent rating is warranted for 
chronic bronchitis when there is a FEV-1 of 56 to 70 percent 
predicted, or a FEV-1/FVC of 56 to 70 percent, or a DLCO (SB) 
of 56 to 65 percent predicted.  A 60 percent evaluation 
requires FEV-1 of 40 to 55 percent predicted, or; FEV-I/FVC 
of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent 
predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  A 100 percent 
evaluation requires demonstrated evidence of an FEV-1 of less 
than 40 percent of predicted value, or the ratio of FEV-1/FVC 
of less than 40 percent, or a DLCO (SB) of less than 40 
percent of predicted, or a maximum exercise capacity less 
than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), or cor pulmonale (right heart 
failure), or right ventricular hypertrophy, or pulmonary 
hypertension (shown by Echo or cardiac catheterization), or 
episode(s) of acute respiratory failure, or a necessity for 
outpatient oxygen therapy.

The Board notes that when the final rule amending the 
respiratory portion of the rating schedule was published in 
the Federal Register in September 1996, it was noted that one 
commented that that VA should specify that pulmonary function 
be tested before bronchodilatation in order to reflect 
ordinary conditions of life.  The response of VA was as 
follows:

VA disagrees.  The American Lung 
Association/ American Thoracic Society 
Component Committee on Disability 
Criteria recommends testing for pulmonary 
function after optimum therapy.  The 
results of such tests reflect the best 
possible functioning of an individual and 
are the figures used as the standard 
basis of comparison of pulmonary 
function.  Using this standard testing 
method assures consistent evaluations.

61 Fed. Reg. at 46,723.


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 60 percent for her sarcoidosis.

The Board acknowledges that the medical evidence clearly 
shows that the veteran's sarcoidosis is manifest by shortness 
of breath.  However, the medical evidence does not support a 
finding that the sarcoidosis is manifest by cor pulmonale or 
cardiac involvement with congestive heart failure or 
progressive pulmonary disease with fever, night sweats, and 
weight loss despite treatment.  The private medical treatment 
records consistently found the veteran's heart to have 
regular rhythm, and, with few exception, there was no 
evidence of fevers, chills, or sweats.  Moreover, the July 
2000 records state that an EKG did not meet the criteria for 
cor pulmonale.  In addition, the May 2001 VA pulmonary 
examination reflects that cardiac examination was normal.  
Consequently, the veteran does not meet or nearly approximate 
the criteria for a rating in excess of 60 percent under 
38 C.F.R. § 4.97, Diagnostic Code 6846.

With respect to Diagnostic Code 6600, the Board notes that 
both the December 1998 and May 2001 VA pulmonary function 
tests appear to be invalid for rating purposes.  The December 
1998 test contains no post-medicated results (See 61 Fed. 
Reg. at 46,723), and the May 2001 test results were 
clinically found to be invalid secondary to coughing.  
Nevertheless, neither of these pulmonary function tests shows 
FEV-1 less than 40 percent predicted, nor FEV-1/FVC less than 
40 percent, even with pre-medicated results.  Granted, the 
December 1998 VA pulmonary function test indicated that DLCO 
was 35 percent, but, as already stated, this appears to have 
been a pre-medicated result.  Further, the more recent VA 
pulmonary function test shows DLCO was 52 percent pre-
medicated, even with the veteran's coughing.  See Francisco, 
supra (The Board's primary focus is on the current severity 
of the disability).  In addition, it is not entirely clear 
from either of these tests that the DLCO was taken using the 
single breath (SB) method.  Moreover, the medical evidence 
does not indicate a maximum exercise capacity less than 15 
ml/kg/min oxygen consumption, nor cor pulmonale, nor right 
ventricular hypertrophy, nor pulmonary hypertension, nor 
episode(s) of acute respiratory failure, nor that outpatient 
oxygen therapy is necessary.  Therefore, the Board concludes 
that the veteran does not meet or nearly approximate the 
criteria for a rating in excess of 60 percent under 38 C.F.R. 
§ 4.97, Diagnostic Code 6600.

Accordingly, the Board concludes that the veteran does not 
meet or nearly approximate the criteria for a rating in 
excess of 60 percent for her sarcoidosis under any of the 
potentially applicable Diagnostic Codes.

II.  Right Knee

Background.  As with the sarcoidosis, service connection was 
established for the veteran's right knee disability by the 
May 1991 rating decision, which noted that her service 
medical records showed she underwent a right medial 
meniscectomy with excision of a suprapatellar plica in 
November 1976.  It was also noted that X-rays taken in March 
1984 were positive for degenerative join disease involving 
the medial compartment and patella femoral area of the right 
knee joint.  Nevertheless, X-rays taken in conjunction with a 
recent VA medical examination were found to be within normal 
limits.  An initial noncompensable rating was assigned 
pursuant to Diagnostic Code 5010-5257.  The current rating of 
10 percent was assigned by a March 1993 rating decision.

The veteran initiated her current increased rating claim in 
September 1998.

VA X-rays of the right knee taken in June 1998 revealed 
minimal narrowing of the knee joint space medially associated 
with slight prominent tibial spine, consistent with incipient 
degenerative arthrosis.  There were no other localizing signs 
of bone or soft tissue abnormality observed throughout the 
submitted set of films.

At the December 1998 VA general medical examination, it was 
noted, in part, that the veteran had a medial meniscectomy of 
the right knee in 1976, and currently had impairment of 
ability to do frequent squatting, kneeling, stair climbing, 
and was no longer able to run.  In addition, it was noted 
that she occasionally had left knee symptoms as well.  On 
examination, she was found to have a normal gait without 
assistive device.  Further, she normally moved about the 
examining room, undressed, dressed, mounted and dismounted 
the examining table.  Nevertheless, she clumsily hopped on 
either foot, heel and toe walked, squatted and rose.  
Moreover, she had pain on motion, tenderness of the right 
knee.  Her right knee extended to "+5" degrees, measured 
with goniometer, but full flexion.  She also had positive 
McMurray, but negative Lachman.  Impression following 
examination included internal derangement of the right knee.  

The veteran also underwent a VA orthopedic examination in May 
2001, at which the examiner noted that the veteran's claims 
file had been reviewed.  Regarding current symptomatology, 
the veteran reported that her right knee hurt on a daily 
basis; that she was not sure if there was any swelling; there 
were no noises; it did give out/buckle, preceded by a sharp 
pain, occurred almost daily, and which she would catch 
herself, but did not fall.  In addition, she reported that 
the pain was aggravated by going either up or down stairs.  
With respect to weakness and fatigability, it was noted that 
she stated yes and related to pain.  In regard to 
incoordination, it was noted that she limped on the right 
sometimes, and that this was present on normal and repeated 
use.

On examination, it was noted that the veteran appeared in no 
acute distress.  Her gait was found to be normal on 
examination of the right knee.  She was found to be tender 
medially about the knee.  In addition, she had two well-
healed scars about the knee, one medial parapatellar, and the 
other posteromedially.  However, cruciate and collateral 
ligaments were found to be stable.  There was no effusion, 
and no crepitation palpated on active motion.  McMurray test 
internal torsion was negative, while external torsion caused 
some complaint of pain medially.  Range of motion for the 
right knee was zero degrees extension, and flexion to 125 
degrees.  Diagnosis following examination was "[l]eft knee 
status-post surgery for torn medial meniscus right knee with 
residuals."  Further, it was stated that residuals included 
decreased flexion of approximately 15 degrees.  Also, it was 
noted that X-rays of the right knee had been ordered, and 
that upon review of the report the examiner would be able to 
state whether there was or was not arthritis.


Legal Criteria.  In evaluating the veteran's right knee 
disability, the RO has considered the applicability of 
38 C.F.R. § 4.71a, Diagnostic Codes 5010, and 5257.

Diagnostic Code 5010 provides that traumatic arthritis 
substantiated by X-ray findings is to be rated as 
degenerative arthritis under Diagnostic Code 5003.  Under 
Diagnostic Code 5003, degenerative arthritis, established by 
X-ray findings, will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.

Diagnostic Code 5260 provides for limitation of flexion of 
the leg.  Where flexion is limited to 60 degrees, a 0 percent 
rating is provided; when flexion is limited to 45 degrees, 10 
percent is assigned; when flexion is limited to 30 degrees, 
20 percent is assigned; and when flexion is limited to 15 
degrees, 30 percent is assigned.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides for limitation of the extension 
of the leg.  When there is limitation of extension of the leg 
to 5 degrees, a zero percent rating is assigned; when the 
limitation is to 10 degrees, a 10 percent rating is 
assignable; when the limitation is to 15 degrees, 20 percent 
is assigned; when extension is limited to 20 degrees, 30 
percent is assigned; when extension is limited to 30 degrees, 
40 percent is assigned; and when it is limited to 45 degrees, 
50 percent is assigned.  

The Board notes that full range of motion of the knee 
consists of 0 degrees extension and 140 degrees flexion.  38 
C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5257, slight impairment of either knee, 
including recurrent subluxation or lateral instability, 
warrants a 10 percent evaluation.  A 20 percent evaluation 
requires moderate impairment, while a 30 percent evaluation 
requires severe impairment.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The General Counsel for VA held in VAOPGCPREC 23-97 that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  
General Counsel stated that when a knee disorder is already 
rated under Diagnostic Code 5257, the veteran must also have 
limitation of motion which at least meets the criteria for a 
zero-percent rating under Diagnostic Code 5260 (flexion 
limited to 60 degrees or less) or 5261 (extension limited to 
5 degrees or more) in order to obtain a separate rating for 
arthritis.  General Counsel subsequently held in VAOPGCPREC 
9-98 that a separate rating for arthritis could also be based 
on X-ray findings and painful motion under 38 C.F.R. § 4.59; 
see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 
1997).  Where additionally disability is shown, a veteran 
rated under 5257 can also be compensated under 5003 and vice 
versa.


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 10 percent for her service-connected 
right knee disability.

The Board acknowledges that the May 2001 VA examiner 
indicated that additional studies were necessary to confirm 
the presence of arthritis.  However, the Board notes that the 
veteran is already service-connected for degenerative joint 
disease of the right knee, and that VA has consistently 
considered Diagnostic Code 5003 in evaluating this 
disability.

The medical evidence shows that veteran's service-connected 
right knee disability is manifest by pain and limited motion.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59.  However, her knee does 
not have flexion limited to less than 45 degrees, nor 
extension limited to more than 10 degrees, even when taking 
into account her complaints of pain.  As stated above, the 
December 1998 VA general medical examination had extension 
limited to 5 degrees but full flexion, while the May 2001 VA 
orthopedic examination showed zero degrees extension with 
flexion limited to 125 degrees.  These findings correspond to 
the current rating of 10 percent under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261.  There is no 
objective evidence of weakness, fatigability, or 
incoordination, nor is any indication that pain or flare-ups 
result in additional limitation of motion to a degree that 
would support a rating in excess of 10 percent.  The only 
limitation of motion that has been reported in recent years, 
-5 degrees of extension in December 1998 and 125 degrees of 
flexion in May 2001, does not event support a 10 percent 
rating, let alone the next highest evaluation of 20 percent.  
Of course the fact that the veteran has arthritis with 
painful motion of the knee supports the current 10 percent 
rating but there is no competent evidence to support a higher 
rating based on limitation of motion.

With respect to Diagnostic Code 5257, the Board notes that 
the veteran reported that her knee buckled on a daily basis.  
However, there is no objective medical evidence that the 
right knee is manifest by instability and/or subluxation.  
The May 2001 VA orthopedic examination specifically found 
that the cruciate and collateral ligaments were stable.  
Consequently, the veteran is not entitled to a compensable 
rating under Diagnostic Code 5257, to include as a separate 
rating under VAOPGCPREC 23-97 and 9-98.

Based on the foregoing, the Board concludes that the veteran 
does not meet or nearly approximate the criteria for a rating 
in excess of 10 percent for her service-connected right knee 
disability, even when taking into consideration her 
complaints of pain and the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59.
III.  Fibroid Uterus with Cervical Dysplasia

Background.  As with her sarcoidosis and right knee 
disability, service connection was established for the 
veteran fibroid uterus with cervical dysplasia by the May 
1991 rating decision, and she initiated her current increased 
rating claim in September 1998.

At the December 1998 VA general medical examination, it was 
noted that the veteran's problems included rectal pain, 
abdominal pain with diagnoses of duodenal ulcer and 
gastrointestinal reflux disease (GERD), and that she attended 
the gynecological clinic for a fibroid uterus and cervical 
dysplasia.  On examination, her abdomen was found to be soft.  
Her liver-kidney-spleen was not felt.  Impressions following 
examination included history of duodenal ulcer, GERD; and 
rectal pain, status-post anal fissurectomy and hemorrhoids.

VA outpatient treatment records from 1999 and 2000 reflect 
that the veteran received weekly iron shots.  Records from 
March 2000 note that she had iron deficiency anemia secondary 
to heavy uterine bleeding and uterine fibroids and 
sarcoidosis.  It was noted that she was started on the iron 
injections about 1 year earlier, that she was currently 
feeling okay, but that she recently felt slightly ill with 
sinus drainage and mild discomfort in the back.  She was 
otherwise feeling adequate energy with no dizziness.  In 
addition, she was having less menorrhagia recently.

A January 2001 private medical evaluation noted that the 
veteran had a longstanding history of menorrhagia and anemia 
and a known fibroid uterus.  It was reported that she did not 
undergo a hysterectomy scheduled in 1999 with several 
surgeons involved.  Additionally, it was noted that she was 
followed for her anemia by a hematologist/oncologist, for 
which she received injections of iron.  The veteran reported 
that her periods were still regular, but would last for 9 
days.  Some were heavy, but not as heavy as they used to be 
before the Depo Lupron.  Nevertheless, she occasionally would 
have a breakthrough, especially when she had a change of 
medication such as prednisone or antibiotics.  Further, she 
complained of some left groin pain, primarily with movement 
but increased with the menses.  She rarely had  breakthrough 
bleeding or menometrorrhagia.  On pelvic examination, her 
vagina was "normal female."  He cervix was nulliparous, and 
it was observed that there was "scant full in the vault".  
Uterus was approximately 14 week size, irregular, plus/minus 
tender.  Adnexa was not felt.  Assessments following 
examination included menorrhagia with known fibroid uterus, 
and history of Depo Lupron use with surgery scheduled for 
June 1999 but failed to be done; anemia, most likely from 
bleeding but also could be due to chronic illness and 
sarcoidosis; sarcoidosis; and possible cardiac issue.

A private pelvic ultrasound conducted later in January 2001 
resulted in an impression of fibroid uterus; a 1.3 cm simple 
right ovarian cyst; and that the left ovary was not 
visualized.  In addition, it was stated, in regard to the 
fibroid uterus, that the largest single fibroid measured 6.3 
cm and was very central in location.  Further, the 
endometrial stripe was distorted and not well visualized.  
However, it was not possible to determine by ultrasound 
whether this was intramural or submucosal in location.

The veteran also underwent a VA gynecological examination in 
May 2001, at which the examiner summarized the veteran's 
medical records.  Among other things, it was noted that a 
recent CT and ultrasound had apparently confirmed the 
presence of fibroids, but that the examiner could not find 
the results; that the veteran reported her periods had been 
regular until she was given Prednisone in April, and had had 
some irregularity since that time; her pap smears from 1993 
to 1998 were all described as normal; she had a history of 
dysplasia, and a colonoscopy sometime in the past, but could 
not recall the dates; and she had no breast complaints.

On examination, the veteran's abdomen was found to be soft 
with no palpable organomegaly noted.  Her extremities were 
found to be normal.  On pelvic examination, the her mucosal 
looked moderately atrophic, although she stated that she was 
still bleeding.  It was noted that a pap smear was taken.  
Cervix was fairly well epithelized.  The uterus was 
anteflexed about ten week size, somewhat irregular.  There 
were no obvious external irregularities, but there was a 
knobby feeling uterus, which otherwise felt symmetrical.  The 
adnexa were not palpable.  Impression following examination 
was of a probably perimenopausal woman with fibroids that 
were, as best as the examiner could understand, asymptomatic.  
The examiner also stated that there was a history of 
dysplasia in the past that had not been noted for some time.


Legal Criteria.  Under Diagnostic Code 7613, disease, injury 
or adhesions of the uterus is evaluated under the general 
formula for disease, injury or adhesions of the female 
reproductive organs.  This formula provides that where 
symptoms do not require continuous treatment, a 
noncompensable rating is assigned.  Where symptoms require 
continuous treatment, a 10 percent rating is warranted.  
Where symptoms are not controlled by continuous treatment, a 
30 percent rating is warranted.  38 C.F.R. § 4.116.


Analysis.  In the instant case, the Board finds that the 
veteran meets the criteria for a 30 percent rating for her 
fibroid uterus with cervical dysplasia.

The medical evidence reflects that the veteran receives 
continuous treatment for her fibroid uterus, as shown by the 
fact that she receives weekly iron shots for deficiency 
secondary to this disability.  While the medical evidence 
tends to show that some of the veteran's symptoms associated 
with the service-connected disability are controlled with 
treatment, and the May 2001 VA examiner stated that the 
veteran's fibroids were asymptomatic, it is apparent from the 
report of that gynecological examination that she continues 
to have irregular periods and breakthrough periods, although 
the latter was noted to occur rarely.  Further, it was noted 
in January 2001 that she had left groin pain and both the 
January 2001 private medical record and the May 2001 VA 
examination found the uterus size to be irregular.  It is 
also apparent that the veteran has anemia despite continuous 
iron therapy.  Thus, the Board finds that the veteran's 
fibroid uterus with cervical dysplasia symptoms are not 
entirely controlled with continuous treatment.  Under these 
circumstances, the criteria for a 30 percent rating under 
38 C.F.R. § 4.116, Diagnostic Code 7613 are met.  The 30 
percent rating is the maximum evaluation allowed under Code 
7613.


IV.  Extraschedular Consideration

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

The record indicates that the RO considered the applicability 
of an extraschedular rating, in that it noted 38 C.F.R. 
§ 3.321(b)(1) in adjudicating each of the veteran's increased 
rating claims in the February 2002 Supplemental Statement of 
the Case. Although the medical evidence shows treatment for 
all of these disabilities, especially the sarcoidosis, the 
record does not support a finding of frequent periods of 
hospitalization, nor does the medical evidence show that any 
of the disabilities, when considered alone, have caused 
marked interference with employment beyond that which is 
contemplated under the schedular criteria.  Thus, there is no 
basis for consideration of an extraschedular evaluation under 
the provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  There is nothing in the 
evidence of record to indicate that the application of the 
regular schedular standards is impractical in this case.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996).  Thus a 
referral for consideration of an extraschedular evaluation 
under the provisions of 38 C.F.R. § 3.321(b)(1) is not 
warranted.  





ORDER

Entitlement to an increased rating for pulmonary sarcoidosis, 
currently evaluated as 60 percent disabling, is denied.

Entitlement to an increased rating for postoperative 
residuals, medial meniscectomy with excision of suprapatellar 
plica and degenerative joint disease, right knee, currently 
evaluated as 10 percent disabling, is denied.

Entitlement to a 30 percent rating for fibroid uterus with 
cervical dysplasia is granted, subject to the rules and 
regulations governing the payment of VA monetary benefits.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

